Case 3:18-cv-00017-NKM-JCH Document 270 Filed 04/21/21 Page 1 of 5 Pageid#: 3956




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Charlottesville Division

  BRENNAN M. GILMORE,                  )
      Plaintiff,                       )                 Civil Action No. 3:18-cv-00017
                                       )
  v.                                   )                 MEMORANDUM OPINION & ORDER
                                       )
  ALEXANDER (“ALEX”) E. JONES, et al., )                 By:     Joel C. Hoppe
      Defendants.                      )                         United States Magistrate Judge


         This matter is before the Court on Plaintiff’s Motion to Compel Discovery from

  Defendants Alexander Jones (“Jones”), InfoWars, LLC (“InfoWars”), and Free Speech Systems,

  LLC (“FSS”), and James Hoft (“Hoft”) (collectively, “Defendants”). 1 Pl.’s Mot. to Compel, ECF

  No. 262. The motion has been fully briefed, see ECF Nos. 264, 266, and is ripe for disposition.

  For the reasons stated below, the Court hereby DENIES Plaintiff’s Motion to Compel.

         This discovery dispute concerns Plaintiff’s “Narrowed Defamation Litigation Requests.”

  See Pl.’s Mot. to Compel 3 (citing Request for Production (“RFP”) 40 to FSS and InfoWars, RFP

  43 to Hoft, and RFP 47 to Jones). I evaluate this motion under Rule 26 of the Federal Rules of

  Civil Procedure. Fed. R. Civ. P. 26(b)(1) (“Parties may obtain discovery regarding any

  nonprivileged matter that is relevant to any party’s claim or defense and proportional to the

  needs of the case.”). In January 2021, I entered a Memorandum Opinion and Order on a motion

  to compel that Plaintiff had filed regarding multiple discovery issues. Among other things,

  Plaintiff sought responses to his “Defamation Litigation Requests,” which requested “all

  documents from any litigation involving libel or defamation in which” Defendants Jones,

  InfoWars, FSS and LeeAnn McAdoo, or entities with which they are affiliated, “have been


  1
   Multiple defendants are involved in this civil action. Plaintiff’s motion to compel addresses only
  discovery he seeks from Defendants Jones, InfoWars, FSS, and Hoft. Accordingly, the Court’s references
  herein to “Defendants” should be taken to refer only to those four Defendants.

                                                    1
Case 3:18-cv-00017-NKM-JCH Document 270 Filed 04/21/21 Page 2 of 5 Pageid#: 3957




  named as a defendant” in the past ten years. See Pl.’s Mot. to Compel Discovery from Defs.

  Jones, McAdoo, FSS & InfoWars 2, ECF No. 207. Plaintiff argued that such discovery was

  relevant to show that Defendants’ allegedly defamatory statements were made with actual

  malice, in part, because they fit a “preconceived narrative” and thus they did not “intend[] to

  genuinely ‘report’ at all” when they published statements concerning Plaintiff. See id. at 7; see

  also Am. Compl. ¶ 82 (alleging that Hoft “twist[ed] true facts about [Plaintiff’s] employment

  history with false allegations to fit his preconceived narrative and ill will toward the ‘Deep

  State,’ [and] . . . knowingly and recklessly disregarded that his statements and their implications

  were false”); id. ¶ 98 (alleging that Defendant Jones “utilized the preconceived and well-worn

  narrative that George Soros, the State Department, and the Democratic Party were behind the

  attack, in advance of any investigation (or lack thereof), and then consciously set up to make

  statements about [Plaintiff] conform to this narrative”), ECF No. 29.

          Although I granted Plaintiff’s motion to compel in some respects, I denied it as to the

  Defamation Litigation Requests. See Mem. Op. of Jan. 8, 2021, at 15–18, ECF No. 219. I agreed

  with Plaintiff that “evidence of a preconceived narrative may be relevant to the actual malice

  inquiry,” id. at 16, but I found that Plaintiff’s Defamation Litigation Requests were overbroad

  and disproportionate to the needs of the case, id. at 17–18. Specifically, those Requests sought

  “discovery produced by Defendants [Jones, InfoWars, FSS, and McAdoo] in ‘at least five’

  different lawsuits regarding events unrelated to those at issue in this case and spanning ten

  years,” id. at 17, and Plaintiff “already ha[d] access to all public filings in those actions,” id. at

  18.

          Subsequently, Plaintiff served a Second Set of Requests for Production upon Defendants.

  Pl.’s Mot. to Compel 3. This second set of requests included a revised version of the Defamation



                                                     2
Case 3:18-cv-00017-NKM-JCH Document 270 Filed 04/21/21 Page 3 of 5 Pageid#: 3958




  Litigation Requests, which Plaintiff now refers to as the “Narrowed Defamation Litigation

  Requests.” Id. The revised request asked Defendants to:

         Produce all documents, communications, and/or recordings in your possession
         and/or in the possession of entities in which you have ownership and/or control,
         whether published or not, concerning any allegations that the Sandy Hook
         shooting on December 14, 2012, the Orlando Nightclub shooting on June 12,
         2016, the Las Vegas shooting on October 1, 2017, the Parkland shooting on
         February 14, 2018, and/or the storming of the U.S. Capitol on January 6, 2021
         were staged by Democrats, Antifa, the deep state, or any other entity.

  Id. (emphasis omitted). Plaintiff argues that he has “revised” and “narrowly tailored” his prior

  requests, id., to now encompass only “allegations that Democrats, Antifa, the deep state, or a

  similar entity staged” the listed incidents, id. at 6. Defendants disagree. They contend that

  Plaintiff’s “re-styled request for production” remains overbroad and disproportionate to the

  needs of this case, failing to “cure” the defects in its earlier requests. Defs. Jones’s, FSS’s &

  InfoWars’s Opp’n to Pl.’s Mot. to Compel 2, ECF No. 264; see also Def. Hoft’s Opp’n to Pl.’s

  Mot. to Compel 1, (describing Plaintiff’s revised request as a “sweeping dragnet for documents

  across a nine (9) year period, and regarding topics that have nothing to do with this case”)

  (emphasis omitted), ECF No. 266. They also argue that Plaintiff does not need such discovery

  because Plaintiff may access all publicly available articles (and other media) published on

  Defendants’ websites. Def. Hoft’s Opp’n to Pl.’s Mot. to Compel 1. Defendants have the better

  argument.

         Plaintiff has re-styled his Defamation Litigation Requests, but not in a way that makes

  them proportional or focuses them on the claims in this case. As revised, the “Narrowed

  Defamation Litigation Requests” still seek an enormous amount of discovery pertaining to

  multiple events that are unrelated to this action and span a period of nearly ten years. Indeed,

  Plaintiff appears to have expanded his request to include documents other than those already



                                                    3
Case 3:18-cv-00017-NKM-JCH Document 270 Filed 04/21/21 Page 4 of 5 Pageid#: 3959




  produced in other litigation and to include documents pertaining to the January 6, 2021 storming

  of the U.S. Capitol. Moreover, Plaintiff broadly seeks documents concerning allegations that any

  of the listed events were staged by “Democrats, Antifa, the deep state, or any other entity.” Pl.’s

  Mot. to Compel 3 (emphasis added).

          This overbroad request is disproportionate to the needs of this case. As I previously

  found, some courts have determined that evidence of a preconceived narrative may be relevant to

  actual malice. See Mem. Op. of Jan. 8, 2021, at 16–17. But those courts did not authorize the

  type of broad discovery that Plaintiff seeks here. In Harris v. City of Seattle, the plaintiff sought

  to use deposition testimony to show that a reporter had a preconceived narrative prior to

  publishing the actual story at issue in the litigation. 152 F. App’x 565, 567 (9th Cir. 2005)

  (explaining that the reporter had testified that he wanted to “‘shock the public’ by reporting that a

  public official was misusing taxpayer money”); see also Tavoulareas v. Piro, 817 F.2d 762, 796

  (D.C. Cir. 1987) (plaintiff tried to use testimony to show that a reporter was under managerial

  pressure to “create sensationalistic stories”). And in Eramo v. Rolling Stone, the plaintiff sought

  to use a reporter’s pitch for the article at issue in the litigation, five similar articles she had

  previously published, and deposition testimony to show that the reporter acted with actual malice

  in publishing statements about the plaintiff. 209 F. Supp. 3d 862, 874 (W.D. Va. 2016). These

  cases simply do not support the need for broad document requests, such as the one propounded

  here, to find potential evidence of a preconceived story line. As in Harris and Eramo, Plaintiff

  may attempt to show that Defendants had a “preconceived narrative” prior to publishing

  statements about him through a variety of sources, including Defendants’ other publications and

  Defendants’ deposition testimony. Of course, the determination of whether any such evidence is

  admissible at trial is for the presiding District Judge to make.



                                                      4
Case 3:18-cv-00017-NKM-JCH Document 270 Filed 04/21/21 Page 5 of 5 Pageid#: 3960




         Because I find that Plaintiff’s RFPs seek information that is not relevant or proportional

  to the needs of the case, the Motion to Compel, ECF No. 262, is DENIED.

         It is so ORDERED.

         The Clerk shall send certified copies of this Order to the parties.

                                                       ENTER: April 21, 2021



                                                       Joel C. Hoppe
                                                       United States Magistrate Judge




                                                   5
